DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/14/2020, is being considered by the examiner.

Objections 
Claim 21 is objected.  Claim limitations “the system” and “the image processing filter” should be read “the augmented reality surgical system” and “the at least one image processing filter”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a region of interest”, “an amplifier”, “a bandpass filter”, “a user interface”, “at least one hyper-spectral sensor”, “a plurality of hyper-spectral images”, “a hyper-spectral algorithm”, “a three dimensional hyper-spectral image cube”, “an infrared camera”, “an infrared image” must be shown or the features must be canceled from the claims 21-40.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.          Claims 21, 24-30, and 40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-10, and 16 of the U.S. Patent 10,152,789 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims in the US Patent 10,152,789 B2.
7.          Claims 21, 24-30, and 40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-10, and 16 of the U.S. Patent 10,607,345 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims in the US Patent 10,607,345 B2.
8.          Claims 21, 30, and 40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of the U.S. Patent 10,251,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims in the US Patent 10,251,714 B2.
9.          Claims 21, 23, 25-30, and 40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-10, and 16 of the U.S. Patent 11,080,854 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims in the US Patent 11,080,854 B2.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a spatial decomposition filter, a temporal filter, an amplifier, an adder, a reconstruction filter in claim 1. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-29 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Claim 21 contains subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. After reviewing the specification there appears to be no corresponding structure for such as the spatial decomposition filter, the temporal filter, the amplifier, the adder, the reconstruction filter.  It is not clear whether these components are software models or hardware components. 
Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear whether the spatial decomposition filter, the temporal filter, the amplifier, the adder, and the reconstruction filter are software models or hardware components.  Therefore, claim 21 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 21, 30, and 40 recite “generate an augmented image by collapsing the plurality of augmented bands”. It is not clear the meaning of “collapsing the plurality of augmented bands” in these claims.  It is not clear whether “collapsing” means  to break down, to crumble suddenly, to fold up together, or something else. Therefore, claims 21 30, 40, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-24, 26, 30-34, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US Patent Application Publication US 2013/0038707 A1), (“Cunningham”), in view of Yatsenko et al. (US Patent Application Publication 2005/0135698 A1), (“Yatsenko”).
Regarding claim 21, Cunningham meets the claim limitations, as follows:
An augmented reality surgical system (i.e. an augmented reality display system) [Cunningham: para. 0002] for viewing an augmented image (i.e. viewing AR video) [Cunningham: para. 0036] of a region of interest (i.e. The touch screen may be used to allow the user to provide input data while viewing AR video. For example, a user may add a label identifying the surgeon for each tool on the screen.) [Cunningham: para. 0036 – Note: Figs. 7A-7C show region of interest in the images], the system comprising (i.e. an augmented reality display system) [Cunningham: para. 0002]: an image capture device (i.e. a high definition video camera) [Cunningham: para. 0010; Fig. 2] configured to capture an image of the region of interest inside a patient during a surgical procedure (i.e. Laparoscopic surgeries are performed using small incisions in the abdominal wall and inserting a small endoscope into the abdominal cavity and transmitting the images captured by the endoscope onto a visual display. The surgeon may thus see the abdominal cavity without making a sizable incision in the patient's body, reducing invasiveness and providing patients with the benefits of reduced trauma, shortened recovery times, and improved cosmetic results. In addition to the endoscope, laparoscopic surgeries are performed using long, rigid tools inserted through incisions in the abdominal wall) [Cunningham: para. 0006; Figs. 7A-7C]; a controller ((i.e. one or more processors in operative communication with one or
more control modules that are executable on the processor) [Cunningham: para. 0025; Fig. 2]; (i.e. a video processor 120 and a computing device 180) [Cunningham: para. 0031; Fig. 2]) configured to receive the captured image (i.e. the video processor 120 receives a real time video signal from a camera 150 inserted into the patient during the surgical procedure) [Cunningham: para. 0021], receive one or more desired frequency bands (i.e. During operation of the surgical tool 10 it is desirable to know the amount of force exerted on the tissue for a given end effector assembly 100. For "softer" tissue the haptic mechanism 60 could vibrate the handle assembly 30 at a low frequency. As the tissue changes, an increased load may need to be applied for the same end effector assembly 100, the haptic mechanism 60 may vibrate at the handle assembly 30 at a higher frequency to inform the surgeon to apply more pressure on the tissue. Detection of abnormal loads (e.g., outside a predetermined load range) indicates a problem with the surgical tool 10 and/or clamped tissue which is communicated to the user through haptic feedback. Additionally, impedance sensors or other sensors can be used to distinguish between a target tissue and a different kind of tissue. Different tactile feedback can then be sent to the surgeon through the haptic mechanism 60 for the target tissue and the different kind of tissue to allow the surgeon to "feel" tissue with the tool 10. For example, the haptic mechanism may send long slow pulses for the target tissue and short quick pulses for the different kind of tissue) [Cunningham: para. 0043], and apply at least one image processing filter to the image to generate the augmented image (i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010], the image processing filter including: a spatial decomposition filter configured to decompose the image into a plurality of spatial frequency bands; a temporal filter configured to extract the one or more desired spatial frequency bands from the plurality of spatial frequency bands; an amplifier configured to amplify the one or more desired spatial frequency bands; an adder configured to add each band in the amplified one or more desired spatial frequency bands to a corresponding band in the plurality of spatial frequency bands to generate a plurality of augmented bands; and a reconstruction filter  configured to generate an augmented image by collapsing the plurality of augmented bands; and a display (i.e. FIG. 7(A)-(C) illustrate examples of an augmented video display according to another embodiment of the present disclosure. FIG. 7 A shows an example of an augmented video display 710 where the appropriate labels for organs and tissue are overlaid onto a real time video image. In this example, the uterus, colon, bowel, ovary, and fallopian tubes are labeled on the display screen 710. A second example, FIG. 7B, shows an augmented video display 720 with the margins for an ovary cyst overlaid on the real time video signal. Additionally, the augmented video display 720 displays the appropriate labels for organs and tissue. For example, the ovary cyst margin may guide a surgeon to where to cut. Further, the display 720 may include a safety boundary 725 around delicate tissue or organs. For example, a cross hatched area may be displayed around the fallopian tubes. FIG. 7C shows an augmented video display 730 with labels for each surgeon using a corresponding instrument overlaid onto the real time video image) [Cunningham: para. 0048; Figs. 7A-7C] configured to display the augmented image thereon ((i.e. displays the augmented image on an interface to provide further guidance to the surgeon during the surgical procedure) [Cunningham: para. 0010]; (i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]).
Cunningham does not explicitly disclose the following claim limitations (Emphasis added).
An augmented reality surgical system for viewing an augmented image of a region of interest, the system comprising: an image capture device configured to capture an image of the region of interest inside a patient during a surgical procedure; a controller configured to receive the captured image, receive one or more desired frequency bands, and apply at least one image processing filter to the image to generate the augmented image, the image processing filter including: a spatial decomposition filter configured to decompose the image into a plurality of spatial frequency bands; a temporal filter configured to extract the one or more desired spatial frequency bands from the plurality of spatial frequency bands; an amplifier configured to amplify the one or more desired spatial frequency bands; an adder configured to add each band in the amplified one or more desired spatial frequency bands to a corresponding band in the plurality of spatial frequency bands to generate a plurality of augmented bands; and a reconstruction filter configured to generate an augmented image by collapsing the plurality of augmented bands; and a display configured to display the augmented image thereon. 
However, in the same field of endeavor Yatsenko further discloses the claim limitations and the deficient claim limitations as follows:
apply at least one image processing filter (i.e. Modern image processing techniques in fluoroscopic systems use various filters to reduce image noise and enhance the visibility of features of interest. An example of a type of filter used to reduce image noise is an adaptive filter) [Yatsenko: para. 0004] to the image to generate the augmented image (i.e. Imaging systems generate images of an object, such as a patient, for example, through exposure to an energy source, such as x-rays passing through a patient, for example. The generated images may be used for many purposes. For instance, the images may be used for detecting internal defects in a structure, detecting fluid flow within a structure, or showing the presence or absence of objects in a structure. Additionally, imaging systems may be used for minimally-invasive medical procedures and used during image-guided surgery) [Yatsenko: para. 0002], the image processing filter (i.e. Modern image processing techniques in fluoroscopic systems use various filters to reduce image noise and enhance the visibility of features of interest) [Yatsenko: para. 0004] including: a spatial decomposition filter (i.e. a spatial filter) [Yatsenko: para. 0010] configured to decompose the image into a plurality of spatial frequency bands (i.e. The decomposition phase of a multiresolution spatial filter extracts bands of frequencies from an image. In the system 500, four bands of frequencies are extracted in the decomposition phase 510. However, any number of frequency bands may be extracted.) [Yatsenko: para. 0051]; a temporal filter (i.e. A temporal filter) [Yatsenko: para. 0005] configured to extract the one or more desired spatial frequency bands from the plurality of spatial frequency bands ((i.e. The output of the temporal filter is correlated with the input signal to determine a difference between the input signal, and the temporally filtered version of the input signal. In an embodiment, both correlations produce an
output. At step 640, the output of the correlations are used to coordinate the amount of temporal or spatial filtration to be applied to the output.) [Yatsenko: para. 0054]; (i.e. extracts bands of frequencies from an image) [Yatsenko: para. 0051]); an amplifier (i.e. a band amplifier 525) [Yatsenko: para. 0052; Fig. 5] configured to amplify the one or more desired spatial frequency bands (i.e. In the system 500, as an example, a band amplifier 525 is shown to operate on the image data x. Typical operations performed on frequency band signals are linear gain to enhance detail or non-linear gain to enhance detail and minimize noise and halo artifacts) [Yatsenko: para. 0052; Fig. 5]; an adder (i.e. an addition unit) [Yatsenko: para. 0014] configured to add each band in the amplified one or more desired spatial frequency bands to a corresponding band in the plurality of spatial frequency bands to generate a plurality of augmented bands ((i.e. The signals t' and s' are then added together by the addition unit 190 to create an output signal y. The signal y may incorporate a portion of the recursive temporal filter 110 and a portion of the feature preserving spatial filter 120. The output y is also sent back to the recursive temporal filter 110 for use in computing a new recursive temporal filter output value t) [Yatsenko: para. 0034]; (i.e. An addition unit may be used to alter the data. Furthermore, an addition unit may be used to create the spatial update signal and the spatial comparison signal. The output signal may be the input data altered by the temporal update signal, the spatial update signal, or both the temporal update signal and the spatial update signal. Moreover, a second spatial filtration unit may be used to filter the output of the delay unit and generate a second spatial filtration output. The second spatial filtration output may be used to compute the temporal comparison signal. The delay unit output may be used to compute the temporal update signal) [Yatsenko: para. 0014]; and a reconstruction filter (i.e. The system 500 incorporates MDST in a synthesis phase of multiresolution spatial filter) [Yatsenko: para. 0050 – Note: In subband coding, the synthesis is another term of the resontruction] configured to generate an augmented image by collapsing the plurality of augmented bands ((i.e. In the synthesis phase 530, the signals are up sampled by the up sampling units 532. The signals are also passed through lpi 534 low pass interpolation filters. Also, in the synthesis phase 530, the signals are passed through an MDST filter 536 to produce an image with less noise than known multiresolution spatial frameworks) [Yatsenko: para. 0053; Fig. 5]; (i.e. The lps blocks 504 closely match the low-pass
properties of the lpi 534 low pass interpolation filters. The correlation between the lps blocks 504 and the lpi low pass interpolation filters 534 may be done to match the spectral characteristics of the subtracted signal in the decomposition phase with the spectral characterizes of the added signal in the synthesis phase. High-pass information may be extracted by unsharp masking, for example. Unsharp masking subtracts a smoothed version of the image from the original image) [Yatsenko: para. 0051]);  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham with Yatsenko to implement the method for image noise reduction using a minimal error spatial-temporal recursive filters.  
Therefore, the combination of Cunningham with Yatsenko will enable the system to produce high quality output image with minimal error [Yatsenko: para. 0012]. 

Regarding claim 22, Cunningham meets the claim limitations as set forth in claim 21.Cunningham further meets the claim limitations as follows:
The augmented reality surgical system of claim 21 (i.e. an augmented reality display system) [Cunningham: para. 0002], wherein the one or more desired frequency bands are received via a user interface ((i.e. The microcontroller 250 is coupled to the user
feedback module 265 which is configured to inform the user of operational parameters of the surgical tool 10) [Cunningham: para. 0035]; (i.e. The touch screen may be used to allow the user to provide input data while viewing AR video. For example, a user may add a label identifying the surgeon for each tool on the screen.) [Cunningham: para. 0036 – Note: Figs. 7A-7C show region of interest in the images]; (i.e. During operation of the surgical tool 10 it is desirable to know the amount of force exerted on the tissue for a given end effector assembly 100. For "softer" tissue the haptic mechanism 60 could vibrate the handle assembly 30 at a low frequency. As the tissue changes, an increased load may need to be applied for the same end effector assembly 100, the haptic mechanism 60 may vibrate at the handle assembly 30 at a higher frequency to inform the surgeon to apply more pressure on the tissue. Detection of abnormal loads (e.g., outside a predetermined load range) indicates a problem with the surgical tool 10 and/or clamped tissue which is communicated to the user through haptic feedback. Additionally, impedance sensors or other sensors can be used to distinguish between a target tissue and a different kind of tissue. Different tactile feedback can then be sent to the surgeon through the haptic mechanism 60 for the target tissue and the different kind of tissue to allow the surgeon to "feel" tissue with the tool 10. For example, the haptic mechanism may send long slow pulses for the target tissue and short quick pulses for the different kind of tissue) [Cunningham: para. 0043]).
In the same field of endeavor Yatsenko further discloses the claim limitations as follows:
wherein the one or more desired frequency bands are received (i.e. However, any number of frequency bands may be extracted. The lpd blocks 502 are low-pass filters used for frequency band separation. The lps blocks 504 are filters for smoothing the data from the low-pass filters 502. The lps blocks 504 closely match the low-pass properties of the lpi 534 low pass interpolation filters. The correlation between the lps blocks 504 and the lpi low pass interpolation filters 534 may be done to match the spectral characteristics of the subtracted signal in the decomposition phase with the spectral characterizes of the added signal in the synthesis phase. High-pass information may be extracted by unsharp masking, for example. Unsharp masking subtracts a smoothed version of the image from the original image) [Yatsenko: para. 0051].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham with Yatsenko to implement the method for image noise reduction using a minimal error spatial-temporal recursive filters.  
Therefore, the combination of Cunningham with Yatsenko will enable the system to produce high quality output image with minimal error [Yatsenko: para. 0012]. 

Regarding claim 23, Cunningham meets the claim limitations as set forth in claim 21.Cunningham further meets the claim limitations as follows:
The augmented reality surgical system of claim 21 (i.e. an augmented reality display system) [Cunningham: para. 0002], wherein the one or more desired frequency bands are related to the region of interest ((i.e. The touch screen may be used to allow the user to provide input data while viewing AR video. For example, a user may add a label identifying the surgeon for each tool on the screen.) [Cunningham: para. 0036 – Note: Figs. 7A-7C show region of interest in the images]; (i.e. During operation of the surgical tool 10 it is desirable to know the amount of force exerted on the tissue for a given end effector assembly 100. For "softer" tissue the haptic mechanism 60 could vibrate the handle assembly 30 at a low frequency. As the tissue changes, an increased load may need to be applied for the same end effector assembly 100, the haptic mechanism 60 may vibrate at the handle assembly 30 at a higher frequency to inform the surgeon to apply more pressure on the tissue. Detection of abnormal loads (e.g., outside a predetermined load range) indicates a problem with the surgical tool 10 and/or clamped tissue which is communicated to the user through haptic feedback. Additionally, impedance sensors or other sensors can be used to distinguish between a target tissue and a different kind of tissue. Different tactile feedback can then be sent to the surgeon through the haptic mechanism 60 for the target tissue and the different kind of tissue to allow the surgeon to "feel" tissue with the tool 10. For example, the haptic mechanism may send long slow pulses for the target tissue and short quick pulses for the different kind of tissue) [Cunningham: para. 0043]; (i.e. FIG. 7(A)-(C) illustrate examples of an augmented video display according to another embodiment of the present disclosure. FIG. 7 A shows an example of an augmented video display 710 where the appropriate labels for organs and tissue are overlaid onto a real time video image. In this example, the uterus, colon, bowel, ovary, and fallopian tubes are labeled on the display screen 710. A second example, FIG. 7B, shows an augmented video display 720 with the margins for an ovary cyst overlaid on the real time video signal. Additionally, the augmented video display 720 displays the appropriate labels for organs and tissue. For example, the ovary cyst margin may guide a surgeon to where to cut. Further, the display 720 may include a safety boundary 725 around delicate tissue or organs. For example, a cross hatched area may be displayed around the fallopian tubes. FIG. 7C shows an augmented video display 730 with labels for each surgeon using a corresponding instrument overlaid onto the real time video image) [Cunningham: para. 0048; Figs. 7A-7C]).
In the same field of endeavor Yatsenko further discloses the claim limitations as follows:
wherein the one or more desired frequency bands (i.e. However, any number of frequency bands may be extracted. The lpd blocks 502 are low-pass filters used for frequency band separation. The lps blocks 504 are filters for smoothing the data from the low-pass filters 502. The lps blocks 504 closely match the low-pass properties of the lpi 534 low pass interpolation filters. The correlation between the lps blocks 504 and the lpi low pass interpolation filters 534 may be done to match the spectral characteristics of the subtracted signal in the decomposition phase with the spectral characterizes of the added signal in the synthesis phase. High-pass information may be extracted by unsharp masking, for example. Unsharp masking subtracts a smoothed version of the image from the original image) [Yatsenko: para. 0051].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham with Yatsenko to implement the method for image noise reduction using a minimal error spatial-temporal recursive filters.  
Therefore, the combination of Cunningham with Yatsenko will enable the system to produce high quality output image with minimal error [Yatsenko: para. 0012]. 

Regarding claim 24, Cunningham meets the claim limitations as set forth in claim 21.Cunningham further meets the claim limitations as follows:
The augmented reality surgical system of claim 21 (i.e. an augmented reality display system) [Cunningham: para. 0002], wherein the image capture device captures a video (i.e. the video processor 120 receives a real time video signal from a camera 150 inserted into the patient during the surgical procedure) [Cunningham: para. 0021] having a plurality of image frames (i.e. Laparoscopic surgeries are performed using small incisions in the abdominal wall and inserting a small endoscope into the abdominal cavity and transmitting the images captured by the endoscope onto a visual display. The surgeon may thus see the abdominal cavity without making a sizable incision in the patient's body, reducing invasiveness and providing patients with the benefits of reduced trauma, shortened recovery times, and improved cosmetic results. In addition to the endoscope, laparoscopic surgeries are performed using long, rigid tools inserted through incisions in the abdominal wall) [Cunningham: para. 0006; Figs. 7A-7C] and the controller applies (i.e. The microcontroller 250 is coupled to the user feedback module 265 which is configured to inform the user of operational parameters of the surgical tool 10) [Cunningham: para. 0035 the at least one image processing filter to each image frame of the plurality of image frames ((i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010]; (i.e. During operation of the surgical tool 10 it is desirable to know the amount of force exerted on the tissue for a given end effector assembly 100. For "softer" tissue the haptic mechanism 60 could vibrate the handle assembly 30 at a low frequency. As the tissue changes, an increased load may need to be applied for the same end effector assembly 100, the haptic mechanism 60 may vibrate at the handle assembly 30 at a higher frequency to inform the surgeon to apply more pressure on the tissue. Detection of abnormal loads (e.g., outside a predetermined load range) indicates a problem with the surgical tool 10 and/or clamped tissue which is communicated to the user through haptic feedback. Additionally, impedance sensors or other sensors can be used to distinguish between a target tissue and a different kind of tissue. Different tactile feedback can then be sent to the surgeon through the haptic mechanism 60 for the target tissue and the different kind of tissue to allow the surgeon to "feel" tissue with the tool 10. For example, the haptic mechanism may send long slow pulses for the target tissue and short quick pulses for the different kind of tissue) [Cunningham: para. 0043]).  
Cunningham does not explicitly disclose the following claim limitations (Emphasis added).
The augmented reality surgical system of claim 21, wherein the image capture device captures a video having a plurality of image frames and the controller applies the at least one image processing filter to each image frame of the plurality of image frames.  
However in the same field of endeavor Yatsenko further discloses the deficient claim limitations as follows:
the controller applies the at least one image processing filter to each image frame of the plurality of image frames ((i.e. Modern image processing techniques in fluoroscopic systems use various filters to reduce image noise and enhance the visibility of features of interest. An example of a type of filter used to reduce image noise is an adaptive filter) [Yatsenko: para. 0004]; (i.e. The decomposition phase of a multiresolution spatial filter extracts bands of frequencies from an image. In the system 500, four bands of frequencies are extracted in the decomposition phase 510. However, any number of frequency bands may be extracted. The lpd blocks 502 are low-pass filters used for frequency band separation. The lps blocks 504 are filters for smoothing the data from the low-pass filters 502. The lps blocks 504 closely match the low-pass properties of the lpi 534 low pass interpolation filters. The correlation between the lps blocks 504 and the lpi low pass interpolation filters 534 may be done to match the spectral characteristics of the subtracted signal in the decomposition phase with the spectral characterizes of the added signal in the synthesis phase. High-pass information may be extracted by unsharp masking, for example. Unsharp masking subtracts a smoothed version of the image from the original image) [Yatsenko: para. 0051]; (i.e. The output of the temporal filter is correlated with the input signal to determine a difference between the input signal, and the temporally filtered version of the input signal. In an embodiment, both correlations produce an output. At step 640, the output of the correlations are used to coordinate the amount of temporal or spatial filtration to be applied to the output.) [Yatsenko: para. 0054]; (i.e. extracts bands of frequencies from an image) [Yatsenko: para. 0051]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham with Yatsenko to implement the method for image noise reduction using a minimal error spatial-temporal recursive filters.  
Therefore, the combination of Cunningham with Yatsenko will enable the system to produce high quality output image with minimal error [Yatsenko: para. 0012]. 

Regarding claim 26, Cunningham meets the claim limitations as set forth in claim 21.Cunningham further meets the claim limitations as follows:
The augmented reality surgical system of claim 21 (i.e. an augmented reality display system) [Cunningham: para. 0002], wherein the temporal filter isolates the one or more desired spatial frequency bands from the plurality spatial frequency bands.
Cunningham does not explicitly disclose the following claim limitations (Emphasis added).
The augmented reality surgical system of claim 21, wherein the temporal filter isolates the one or more desired spatial frequency bands from the plurality of spatial frequency bands.
However in the same field of endeavor Yatsenko further discloses the deficient claim limitations as follows:
wherein the temporal filter (i.e. A temporal filter) [Yatsenko: para. 0005] isolates the one or more desired spatial frequency bands from the plurality spatial frequency bands ((i.e. The decomposition phase of a multiresolution spatial filter extracts bands of frequencies from an image. In the system 500, four bands of frequencies are extracted in the decomposition phase 510. However, any number of frequency bands may be extracted. The lpd blocks 502 are low-pass filters used for frequency band separation. The lps blocks 504 are filters for smoothing the data from the low-pass filters 502. The lps blocks 504 closely match the low-pass properties of the lpi 534 low pass interpolation filters. The correlation between the lps blocks 504 and the lpi low pass interpolation filters 534 may be done to match the spectral characteristics of the subtracted signal in the decomposition phase with the spectral characterizes of the added signal in the synthesis phase. High-pass information may be extracted by unsharp masking, for example. Unsharp masking subtracts a smoothed version of the image from the original image) [Yatsenko: para. 0051]; (i.e. The output of the temporal filter is correlated with the input signal to determine a difference between the input signal, and the temporally filtered version of the input signal. In an embodiment, both correlations produce an output. At step 640, the output of the correlations are used to coordinate the amount of temporal or spatial filtration to be applied to the output.) [Yatsenko: para. 0054]; (i.e. extracts bands of frequencies from an image) [Yatsenko: para. 0051]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham with Yatsenko to implement the method for image noise reduction using a minimal error spatial-temporal recursive filters.  
Therefore, the combination of Cunningham with Yatsenko will enable the system to produce high quality output image with minimal error [Yatsenko: para. 0012]. 
Regarding claim 30, Cunningham meets the claim limitations as follows:
A method (i.e. method) [Cunningham: para. 0001] for generating an augmented image (i.e. adding a portion of said spatial filtration output and a portion of said temporal filtration output to generate an altered image) [Cunningham: claim 12] of a region of interest (i.e. The touch screen may be used to allow the user to provide input data while viewing AR video. For example, a user may add a label identifying the surgeon for each tool on the screen.) [Cunningham: para. 0036 – Note: Figs. 7A-7C show region of interest in the images], the method comprising (i.e. method) [Cunningham: para. 0001]: capturing an image of the region of interest inside a patient during a surgical procedure (i.e. Laparoscopic surgeries are performed using small incisions in the abdominal wall and inserting a small endoscope into the abdominal cavity and transmitting the images captured by the endoscope onto a visual display. The surgeon may thus see the abdominal cavity without making a sizable incision in the patient's body, reducing invasiveness and providing patients with the benefits of reduced trauma, shortened recovery times, and improved cosmetic results. In addition to the endoscope, laparoscopic surgeries are performed using long, rigid tools inserted through incisions in the abdominal wall) [Cunningham: para. 0006; Figs. 7A-7C]; receiving one or more desired frequency bands ((i.e. the video processor 120 receives a real time video signal from a camera 150 inserted into the patient during the surgical procedure) [Cunningham: para. 0021]; (i.e. During operation of the surgical tool 10 it is desirable to know the amount of force exerted on the tissue for a given end effector assembly 100. For "softer" tissue the haptic mechanism 60 could vibrate the handle assembly 30 at a low frequency. As the tissue changes, an increased load may need to be applied for the same end effector assembly 100, the haptic mechanism 60 may vibrate at the handle assembly 30 at a higher frequency to inform the surgeon to apply more pressure on the tissue. Detection of abnormal loads (e.g., outside a predetermined load range) indicates a problem with the surgical tool 10 and/or clamped tissue which is communicated to the user through haptic feedback. Additionally, impedance sensors or other sensors can be used to distinguish between a target tissue and a different kind of tissue. Different tactile feedback can then be sent to the surgeon through the haptic mechanism 60 for the target tissue and the different kind of tissue to allow the surgeon to "feel" tissue with the tool 10. For example, the haptic mechanism may send long slow pulses for the target tissue and short quick pulses for the different kind of tissue) [Cunningham: para. 0043], decomposing the image into a plurality of spatial frequency bands; extracting the one or more desired spatial frequency bands from the plurality of spatial frequency bands; amplifying the one or more desired spatial frequency bands; adding each band in the amplified one or more desired spatial frequency bands to a corresponding band in the plurality of spatial frequency bands to generate a plurality of augmented bands; generating the augmented image by collapsing the plurality of augmented bands; anddisplaying  the augmented image thereon ((i.e. displays the augmented image on an interface to provide further guidance to the surgeon during the surgical procedure) [Cunningham: para. 0010]; (i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]) on a display (i.e. FIG. 7(A)-(C) illustrate examples of an augmented video display according to another embodiment of the present disclosure. FIG. 7 A shows an example of an augmented video display 710 where the appropriate labels for organs and tissue are overlaid onto a real time video image. In this example, the uterus, colon, bowel, ovary, and fallopian tubes are labeled on the display screen 710. A second example, FIG. 7B, shows an augmented video display 720 with the margins for an ovary cyst overlaid on the real time video signal. Additionally, the augmented video display 720 displays the appropriate labels for organs and tissue. For example, the ovary cyst margin may guide a surgeon to where to cut. Further, the display 720 may include a safety boundary 725 around delicate tissue or organs. For example, a cross hatched area may be displayed around the fallopian tubes. FIG. 7C shows an augmented video display 730 with labels for each surgeon using a corresponding instrument overlaid onto the real time video image) [Cunningham: para. 0048; Figs. 7A-7C].
Cunningham does not explicitly disclose the following claim limitations (Emphasis added).
A method for generating an augmented image of a region of interest, the method comprising: capturing an image of the region of interest inside a patient during a surgical procedure; receiving one or more desired frequency bands; decomposing the image into a plurality of spatial frequency bands; extracting the one or more desired spatial frequency bands from the plurality of spatial frequency bands; amplifying the one or more desired spatial frequency bands; adding each band in the amplified one or more desired spatial frequency bands to a corresponding band in the plurality of spatial frequency bands to generate a plurality of augmented bands; generating the augmented image by collapsing the plurality of augmented bands; and displaying the augmented image on a display. 
However, in the same field of endeavor Yatsenko further discloses the claim limitations and the deficient claim limitations as follows:
decomposing the image into a plurality of spatial frequency bands (i.e. The decomposition phase of a multiresolution spatial filter extracts bands of frequencies from an image. In the system 500, four bands of frequencies are extracted in the decomposition phase 510. However, any number of frequency bands may be extracted.) [Yatsenko: para. 0051]; extracting the one or more desired spatial frequency bands (i.e. extracts bands of frequencies from an image) [Yatsenko: para. 0051] from the plurality of spatial frequency bands (i.e. The output of the temporal filter is correlated with the input signal to determine a difference between the input signal, and the temporally filtered version of the input signal. In an embodiment, both correlations produce an output. At step 640, the output of the correlations are used to coordinate the amount of temporal or spatial filtration to be applied to the output) [Yatsenko: para. 0054]; amplifying the one or more desired spatial frequency bands (i.e. In the system 500, as an example, a band amplifier 525 is shown to operate on the image data x. Typical operations performed on frequency band signals are linear gain to enhance detail or non-linear gain to enhance detail and minimize noise and halo artifacts) [Yatsenko: para. 0052; Fig. 5]; adding each band in the amplified one or more desired spatial frequency bands to a corresponding band in the plurality of spatial frequency bands to generate a plurality of augmented bands ((i.e. The signals t' and s' are then added together by the addition unit 190 to create an output signal y. The signal y may incorporate a portion of the recursive temporal filter 110 and a portion of the feature preserving spatial filter 120. The output y is also sent back to the recursive temporal filter 110 for use in computing a new recursive temporal filter output value t) [Yatsenko: para. 0034]; (i.e. An addition unit may be used to alter the data. Furthermore, an addition unit may be used to create the spatial update signal and the spatial comparison signal. The output signal may be the input data altered by the temporal update signal, the spatial update signal, or both the temporal update signal and the spatial update signal. Moreover, a second spatial filtration unit may be used to filter the output of the delay unit and generate a second spatial filtration output. The second spatial filtration output may be used to compute the temporal comparison signal. The delay unit output may be used to compute the temporal update signal) [Yatsenko: para. 0014]; and generating the augmented image by collapsing the plurality of augmented bands ((i.e. In the synthesis phase 530, the signals are up sampled by the up sampling units 532. The signals are also passed through lpi 534 low pass interpolation filters. Also, in the synthesis phase 530, the signals are passed through an MDST filter 536 to produce an image with less noise than known multiresolution spatial frameworks) [Yatsenko: para. 0053; Fig. 5]; (i.e. The lps blocks 504 closely match the low-pass
properties of the lpi 534 low pass interpolation filters. The correlation between the lps blocks 504 and the lpi low pass interpolation filters 534 may be done to match the spectral characteristics of the subtracted signal in the decomposition phase with the spectral characterizes of the added signal in the synthesis phase. High-pass information may be extracted by unsharp masking, for example. Unsharp masking subtracts a smoothed version of the image from the original image) [Yatsenko: para. 0051]);  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham with Yatsenko to implement the method for image noise reduction using a minimal error spatial-temporal recursive filters.  
Therefore, the combination of Cunningham with Yatsenko will enable the system to produce high quality output image with minimal error [Yatsenko: para. 0012]. 

Regarding claim 31, Cunningham meets the claim limitations as set forth in claim 30.Cunningham further meets the claim limitations as follows:
The method of claim 30 (i.e. method) [Cunningham: para. 0001], wherein the one or more desired frequency bands are received via a user interface ((i.e. The microcontroller 250 is coupled to the user feedback module 265 which is configured to inform the user of operational parameters of the surgical tool 10) [Cunningham: para. 0035]; (i.e. During operation of the surgical tool 10 it is desirable to know the amount of force exerted on the tissue for a given end effector assembly 100. For "softer" tissue the haptic mechanism 60 could vibrate the handle assembly 30 at a low frequency. As the tissue changes, an increased load may need to be applied for the same end effector assembly 100, the haptic mechanism 60 may vibrate at the handle assembly 30 at a higher frequency to inform the surgeon to apply more pressure on the tissue. Detection of abnormal loads (e.g., outside a predetermined load range) indicates a problem with the surgical tool 10 and/or clamped tissue which is communicated to the user through haptic feedback. Additionally, impedance sensors or other sensors can be used to distinguish between a target tissue and a different kind of tissue. Different tactile feedback can then be sent to the surgeon through the haptic mechanism 60 for the target tissue and the different kind of tissue to allow the surgeon to "feel" tissue with the tool 10. For example, the haptic mechanism may send long slow pulses for the target tissue and short quick pulses for the different kind of tissue) [Cunningham: para. 0043]).
In the same field of endeavor Yatsenko further discloses the claim limitations as follows:
wherein the one or more desired frequency bands are received (i.e. However, any number of frequency bands may be extracted. The lpd blocks 502 are low-pass filters used for frequency band separation. The lps blocks 504 are filters for smoothing the data from the low-pass filters 502. The lps blocks 504 closely match the low-pass properties of the lpi 534 low pass interpolation filters. The correlation between the lps blocks 504 and the lpi low pass interpolation filters 534 may be done to match the spectral characteristics of the subtracted signal in the decomposition phase with the spectral characterizes of the added signal in the synthesis phase. High-pass information may be extracted by unsharp masking, for example. Unsharp masking subtracts a smoothed version of the image from the original image) [Yatsenko: para. 0051].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham with Yatsenko to implement the method for image noise reduction using a minimal error spatial-temporal recursive filters.  
Therefore, the combination of Cunningham with Yatsenko will enable the system to produce high quality output image with minimal error [Yatsenko: para. 0012]. 

Regarding claim 32, Cunningham meets the claim limitations as set forth in claim 30.Cunningham further meets the claim limitations as follows:
The method of claim 30 (i.e. method) [Cunningham: para. 0001], wherein the one or more desired frequency bands are related to the region of interest ((i.e. The touch screen may be used to allow the user to provide input data while viewing AR video. For example, a user may add a label identifying the surgeon for each tool on the screen.) [Cunningham: para. 0036 – Note: Figs. 7A-7C show region of interest in the images]; (i.e. During operation of the surgical tool 10 it is desirable to know the amount of force exerted on the tissue for a given end effector assembly 100. For "softer" tissue the haptic mechanism 60 could vibrate the handle assembly 30 at a low frequency. As the tissue changes, an increased load may need to be applied for the same end effector assembly 100, the haptic mechanism 60 may vibrate at the handle assembly 30 at a higher frequency to inform the surgeon to apply more pressure on the tissue. Detection of abnormal loads (e.g., outside a predetermined load range) indicates a problem with the surgical tool 10 and/or clamped tissue which is communicated to the user through haptic feedback. Additionally, impedance sensors or other sensors can be used to distinguish between a target tissue and a different kind of tissue. Different tactile feedback can then be sent to the surgeon through the haptic mechanism 60 for the target tissue and the different kind of tissue to allow the surgeon to "feel" tissue with the tool 10. For example, the haptic mechanism may send long slow pulses for the target tissue and short quick pulses for the different kind of tissue) [Cunningham: para. 0043]; (i.e. FIG. 7(A)-(C) illustrate examples of an augmented video display according to another embodiment of the present disclosure. FIG. 7 A shows an example of an augmented video display 710 where the appropriate labels for organs and tissue are overlaid onto a real time video image. In this example, the uterus, colon, bowel, ovary, and fallopian tubes are labeled on the display screen 710. A second example, FIG. 7B, shows an augmented video display 720 with the margins for an ovary cyst overlaid on the real time video signal. Additionally, the augmented video display 720 displays the appropriate labels for organs and tissue. For example, the ovary cyst margin may guide a surgeon to where to cut. Further, the display 720 may include a safety boundary 725 around delicate tissue or organs. For example, a cross hatched area may be displayed around the fallopian tubes. FIG. 7C shows an augmented video display 730 with labels for each surgeon using a corresponding instrument overlaid onto the real time video image) [Cunningham: para. 0048; Figs. 7A-7C]).
In the same field of endeavor Yatsenko further discloses the claim limitations as follows:
wherein the one or more desired frequency bands (i.e. However, any number of frequency bands may be extracted. The lpd blocks 502 are low-pass filters used for frequency band separation. The lps blocks 504 are filters for smoothing the data from the low-pass filters 502. The lps blocks 504 closely match the low-pass properties of the lpi 534 low pass interpolation filters. The correlation between the lps blocks 504 and the lpi low pass interpolation filters 534 may be done to match the spectral characteristics of the subtracted signal in the decomposition phase with the spectral characterizes of the added signal in the synthesis phase. High-pass information may be extracted by unsharp masking, for example. Unsharp masking subtracts a smoothed version of the image from the original image) [Yatsenko: para. 0051].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham with Yatsenko to implement the method for image noise reduction using a minimal error spatial-temporal recursive filters.  
Therefore, the combination of Cunningham with Yatsenko will enable the system to produce high quality output image with minimal error [Yatsenko: para. 0012]. 

Regarding claim 33, Cunningham meets the claim limitations as set forth in claim 30.Cunningham further meets the claim limitations as follows:
The method of claim 30 (i.e. method) [Cunningham: para. 0001], wherein the captured image is a video (i.e. the video processor 120 receives a real time video signal from a camera 150 inserted into the patient during the surgical procedure) [Cunningham: para. 0021] having a plurality of image frames (i.e. Laparoscopic surgeries are performed using small incisions in the abdominal wall and inserting a small endoscope into the abdominal cavity and transmitting the images captured by the endoscope onto a visual display. The surgeon may thus see the abdominal cavity without making a sizable incision in the patient's body, reducing invasiveness and providing patients with the benefits of reduced trauma, shortened recovery times, and improved cosmetic results. In addition to the endoscope, laparoscopic surgeries are performed using long, rigid tools inserted through incisions in the abdominal wall) [Cunningham: para. 0006; Figs. 7A-7C].

Regarding claim 34, Cunningham meets the claim limitations as set forth in claim 30.Cunningham further meets the claim limitations as follows:
The method of claim 30 (i.e. method) [Cunningham: para. 0001], further comprising: producing an augmented video from augmented image frames ((i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010]; (i.e. The touch screen may be used to allow the user to provide input data while viewing AR video) [Cunningham: para. 0036]).

Regarding claim 36, Cunningham meets the claim limitations as set forth in claim 30.Cunningham further meets the claim limitations as follows:
The method of claim 30 (i.e. method) [Cunningham: para. 0001], wherein decomposing the image includes isolating the one or more desired spatial frequency bands from the plurality spatial frequency bands.
Cunningham does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 30, wherein decomposing the image includes isolating the one or more desired spatial frequency bands from the plurality spatial frequency bands.
However in the same field of endeavor Yatsenko further discloses the deficient claim limitations as follows:
decomposing the image includes isolating the one or more desired spatial frequency bands from the plurality spatial frequency bands (i.e. The decomposition phase of a multiresolution spatial filter extracts bands of frequencies from an image. In the system 500, four bands of frequencies are extracted in the decomposition phase 510. However, any number of frequency bands may be extracted. The lpd blocks 502 are low-pass filters used for frequency band separation. The lps blocks 504 are filters for smoothing the data from the low-pass filters 502. The lps blocks 504 closely match the low-pass properties of the lpi 534 low pass interpolation filters. The correlation between the lps blocks 504 and the lpi low pass interpolation filters 534 may be done to match the spectral characteristics of the subtracted signal in the decomposition phase with the spectral characterizes of the added signal in the synthesis phase. High-pass information may be extracted by unsharp masking, for example. Unsharp masking subtracts a smoothed version of the image from the original image) [Yatsenko: para. 0051].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham with Yatsenko to implement the method for image noise reduction using a minimal error spatial-temporal recursive filters.  
Therefore, the combination of Cunningham with Yatsenko will enable the system to produce high quality output image with minimal error [Yatsenko: para. 0012]. 

Regarding claim 40, Cunningham meets the claim limitations, as follows:
A non-transitory computer readable medium (i.e. The data storage module 255 may include one or more internal and/or external storage devices, such as magnetic
hard drives) [Cunningham: para. 0034] storing instructions that, when executed by a control device, cause the control device to perform ((i.e. a system (not shown) that may include one or more processors in operative communication with one or more control modules that are executable on the processor. The control module (not explicitly shown) may be configured to instruct one or more modules to) [Cunningham: para. 0025]; (i.e. The microcontroller 250 includes internal memory which stores one or more software applications (e.g., firmware) for controlling the operation and functionality of) [Cunningham: para. 0035; Fig. 4]) a method comprising (i.e. method) [Cunningham: para. 0001]:  capturing an image of the region of interest inside a patient during a surgical procedure (i.e. Laparoscopic surgeries are performed using small incisions in the abdominal wall and inserting a small endoscope into the abdominal cavity and transmitting the images captured by the endoscope onto a visual display. The surgeon may thus see the abdominal cavity without making a sizable incision in the patient's body, reducing invasiveness and providing patients with the benefits of reduced trauma, shortened recovery times, and improved cosmetic results. In addition to the endoscope, laparoscopic surgeries are performed using long, rigid tools inserted through incisions in the abdominal wall) [Cunningham: para. 0006; Figs. 7A-7C]; receiving one or more desired frequency bands ((i.e. the video processor 120 receives a real time video signal from a camera 150 inserted into the patient during the surgical procedure) [Cunningham: para. 0021]; (i.e. During operation of the surgical tool 10 it is desirable to know the amount of force exerted on the tissue for a given end effector assembly 100. For "softer" tissue the haptic mechanism 60 could vibrate the handle assembly 30 at a low frequency. As the tissue changes, an increased load may need to be applied for the same end effector assembly 100, the haptic mechanism 60 may vibrate at the handle assembly 30 at a higher frequency to inform the surgeon to apply more pressure on the tissue. Detection of abnormal loads (e.g., outside a predetermined load range) indicates a problem with the surgical tool 10 and/or clamped tissue which is communicated to the user through haptic feedback. Additionally, impedance sensors or other sensors can be used to distinguish between a target tissue and a different kind of tissue. Different tactile feedback can then be sent to the surgeon through the haptic mechanism 60 for the target tissue and the different kind of tissue to allow the surgeon to "feel" tissue with the tool 10. For example, the haptic mechanism may send long slow pulses for the target tissue and short quick pulses for the different kind of tissue) [Cunningham: para. 0043], decomposing the image into a plurality of spatial frequency bands; extracting the one or more desired spatial frequency bands from the plurality of spatial frequency bands; amplifying the one or more desired spatial frequency bands; adding each band in the amplified one or more desired spatial frequency bands to a corresponding band in the plurality of spatial frequency bands to generate a plurality of augmented bands; generating the augmented image by collapsing the plurality of augmented bands; anddisplaying  the augmented image thereon ((i.e. displays the augmented image on an interface to provide further guidance to the surgeon during the surgical procedure) [Cunningham: para. 0010]; (i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]) on a display (i.e. FIG. 7(A)-(C) illustrate examples of an augmented video display according to another embodiment of the present disclosure. FIG. 7 A shows an example of an augmented video display 710 where the appropriate labels for organs and tissue are overlaid onto a real time video image. In this example, the uterus, colon, bowel, ovary, and fallopian tubes are labeled on the display screen 710. A second example, FIG. 7B, shows an augmented video display 720 with the margins for an ovary cyst overlaid on the real time video signal. Additionally, the augmented video display 720 displays the appropriate labels for organs and tissue. For example, the ovary cyst margin may guide a surgeon to where to cut. Further, the display 720 may include a safety boundary 725 around delicate tissue or organs. For example, a cross hatched area may be displayed around the fallopian tubes. FIG. 7C shows an augmented video display 730 with labels for each surgeon using a corresponding instrument overlaid onto the real time video image) [Cunningham: para. 0048; Figs. 7A-7C].
Cunningham does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer readable medium storing instructions that, when executed by a control device, cause the control device to perform a method comprising:  capturing an image of the region of interest inside a patient during a surgical procedure; receiving one or more desired frequency bands; decomposing the image into a plurality of spatial frequency bands; extracting the one or more desired spatial frequency bands from the plurality of spatial frequency bands; amplifying the one or more desired spatial frequency bands; adding each band in the amplified one or more desired spatial frequency bands to a corresponding band in the plurality of spatial frequency bands to generate a plurality of augmented bands; generating the augmented image by collapsing the plurality of augmented bands; and displaying the augmented image on a display. 
However, in the same field of endeavor Yatsenko further discloses the claim limitations and the deficient claim limitations as follows:
decomposing the image into a plurality of spatial frequency bands (i.e. The decomposition phase of a multiresolution spatial filter extracts bands of frequencies from an image. In the system 500, four bands of frequencies are extracted in the decomposition phase 510. However, any number of frequency bands may be extracted.) [Yatsenko: para. 0051]; extracting the one or more desired spatial frequency bands (i.e. extracts bands of frequencies from an image) [Yatsenko: para. 0051] from the plurality of spatial frequency bands (i.e. The output of the temporal filter is correlated with the input signal to determine a difference between the input signal, and the temporally filtered version of the input signal. In an embodiment, both correlations produce an output. At step 640, the output of the correlations are used to coordinate the amount of temporal or spatial filtration to be applied to the output) [Yatsenko: para. 0054]; amplifying the one or more desired spatial frequency bands (i.e. In the system 500, as an example, a band amplifier 525 is shown to operate on the image data x. Typical operations performed on frequency band signals are linear gain to enhance detail or non-linear gain to enhance detail and minimize noise and halo artifacts) [Yatsenko: para. 0052; Fig. 5]; adding each band in the amplified one or more desired spatial frequency bands to a corresponding band in the plurality of spatial frequency bands to generate a plurality of augmented bands ((i.e. The signals t' and s' are then added together by the addition unit 190 to create an output signal y. The signal y may incorporate a portion of the recursive temporal filter 110 and a portion of the feature preserving spatial filter 120. The output y is also sent back to the recursive temporal filter 110 for use in computing a new recursive temporal filter output value t) [Yatsenko: para. 0034]; (i.e. An addition unit may be used to alter the data. Furthermore, an addition unit may be used to create the spatial update signal and the spatial comparison signal. The output signal may be the input data altered by the temporal update signal, the spatial update signal, or both the temporal update signal and the spatial update signal. Moreover, a second spatial filtration unit may be used to filter the output of the delay unit and generate a second spatial filtration output. The second spatial filtration output may be used to compute the temporal comparison signal. The delay unit output may be used to compute the temporal update signal) [Yatsenko: para. 0014]; and generating the augmented image by collapsing the plurality of augmented bands ((i.e. In the synthesis phase 530, the signals are up sampled by the up sampling units 532. The signals are also passed through lpi 534 low pass interpolation filters. Also, in the synthesis phase 530, the signals are passed through an MDST filter 536 to produce an image with less noise than known multiresolution spatial frameworks) [Yatsenko: para. 0053; Fig. 5]; (i.e. The lps blocks 504 closely match the low-pass
properties of the lpi 534 low pass interpolation filters. The correlation between the lps blocks 504 and the lpi low pass interpolation filters 534 may be done to match the spectral characteristics of the subtracted signal in the decomposition phase with the spectral characterizes of the added signal in the synthesis phase. High-pass information may be extracted by unsharp masking, for example. Unsharp masking subtracts a smoothed version of the image from the original image) [Yatsenko: para. 0051]);  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham with Yatsenko to implement the method for image noise reduction using a minimal error spatial-temporal recursive filters.  
Therefore, the combination of Cunningham with Yatsenko will enable the system to produce high quality output image with minimal error [Yatsenko: para. 0012]. 

Claims 25, 27, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US Patent Application Publication US 2013/0038707 A1), (“Cunningham”), in view of Yatsenko et al. (US Patent Application Publication 2005/0135698 A1), (“Yatsenko”), in view of Clingman (US Patent Application Publication 2013/0338501 A1), (“Clingman”).
Regarding claim 25, Cunningham and Yatsenko meet the claim limitations as set forth in claim 21.Cunningham and Yatsenko further meet the claim limitations as follows:
The augmented reality surgical system of claim 21 (i.e. an augmented reality display system) [Cunningham: para. 0002], wherein the temporal filter (i.e. a temporal filter) [Yatsenko: para. 0005] includes a bandpass filter.
Cunningham and Yatsenko do not explicitly disclose the following claim limitations (Emphasis added).
The augmented reality surgical system of claim 21, wherein the temporal filter includes a bandpass filter.
However in the same field of endeavor, Clingman further discloses the deficient claim limitations as follows:
(i.e. The second part of the transfer function is the bandpass filter, which is designed with a raised cosine apodization function, using provided information on the band pass/stop regions.) [Clingman: para. 0083].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham and Yatsenko with Clingman to implement bandpass filters in the system.  
Therefore, the combination of Cunningham and Yatsenko with Clingman will enable the system to provide information in the bandpass regions [Clingman: para. 0083]. 

Regarding claim 27, Cunningham and Yatsenko meet the claim limitations as set forth in claim 21.Cunningham and Yatsenko further meet the claim limitations as follows:
The augmented reality surgical system of claim 21 (i.e. an augmented reality display system) [Cunningham: para. 0002], wherein the image processing filter uses (i.e. Modern image processing techniques in fluoroscopic systems use various filters to reduce image noise and enhance the visibility of features of interest.) [Yatsenko: para. 0004] an edge detection algorithm configured to highlight one or more edges in the image (i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5], wherein the one or more highlighted edges is added to the augmented image ((i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]; (i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010]).
Cunningham and Yatsenko do not explicitly disclose the following claim limitations (Emphasis added).
The augmented reality surgical system of claim 21, wherein the image processing filter uses an edge detection algorithm configured to highlight one or more edges in the image, wherein the one or more highlighted edges is added to the augmented image.
However in the same field of endeavor, Clingman further discloses the deficient claim limitations as follows:
wherein the image processing filter uses an edge detection algorithm (i.e. In an embodiment, filtering (2-D) or zero padding in the edges may be applied to the images (before the Fourier transform) to compensate for edge effects) [Clingman: para. 0263] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham and Yatsenko with Clingman to implement edge detection algorithm in the system.  
Therefore, the combination of Cunningham and Yatsenko with Clingman will enable the system to highlight edges of objects, such as outlines of tumor, and label them on the real time video to display them to the surgeon [Cunningham: para. 0046; Fig. 5]. 

Regarding claim 35, Cunningham and Yatsenko meet the claim limitations as set forth in claim 30.Cunningham and Yatsenko further meet the claim limitations as follows:
The method of claim 30, (i.e. an augmented reality display system) [Cunningham: para. 0002], wherein decomposing the image is performed (i.e. The decomposition phase of a multiresolution spatial filter extracts bands of frequencies from an image. In the system 500, four bands of frequencies are extracted in the decomposition phase 510. However, any number of frequency bands may be extracted) [Yatsenko: para. 0051] by a bandpass filter.
Cunningham and Yatsenko do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 30, wherein decomposing the image is performed by a bandpass filter.
However in the same field of endeavor, Clingman further discloses the deficient claim limitations as follows:
(i.e. The second part of the transfer function is the bandpass filter, which is designed with a raised cosine apodization function, using provided information on the band pass/stop regions.) [Clingman: para. 0083].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham and Yatsenko with Clingman to implement bandpass filters in the system.  
Therefore, the combination of Cunningham and Yatsenko with Clingman will enable the system to provide information in the bandpass regions [Clingman: para. 0083]. 

Regarding claim 37, Cunningham and Yatsenko meet the claim limitations as set forth in claim 30.Cunningham and Yatsenko further meet the claim limitations as follows:
The method of claim 30 (i.e. an augmented reality display system) [Cunningham: para. 0002], further comprising: applying an edge detection algorithm (i.e. Modern image processing techniques in fluoroscopic systems use various filters to reduce image noise and enhance the visibility of features of interest) [Yatsenko: para. 0004] to highlight one or more edges in the captured image (i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]; and adding the one or more highlighted edges to the augmented image  ((i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]; (i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010]).
Cunningham and Yatsenko do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 30, further comprising: applying an edge detection algorithm to highlight one or more edges in the captured image; and adding the one or more highlighted edges to the augmented image.  
However in the same field of endeavor, Clingman further discloses the deficient claim limitations as follows:
applying an edge detection algorithm (i.e. In an embodiment, filtering (2-D) or zero padding in the edges may be applied to the images (before the Fourier transform) to compensate for edge effects) [Clingman: para. 0263] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham and Yatsenko with Clingman to implement edge detection algorithm in the system.  
Therefore, the combination of Cunningham and Yatsenko with Clingman will enable the system to highlight edges of objects, such as outlines of tumor, and label them on the real time video to display them to the surgeon [Cunningham: para. 0046; Fig. 5]. 

Claims 27-29 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US Patent Application Publication US 2013/0038707 A1), (“Cunningham”), in view of Yatsenko et al. (US Patent Application Publication 2005/0135698 A1), (“Yatsenko”), in view of Hayat at al. (US Patent 8,649,607 B1), (“Hayat”).
Regarding claim 27, Cunningham and Yatsenko meet the claim limitations as set forth in claim 21.Cunningham and Yatsenko further meet the claim limitations as follows:
The augmented reality surgical system of claim 21 (i.e. an augmented reality display system) [Cunningham: para. 0002], wherein the image processing filter uses (i.e. Modern image processing techniques in fluoroscopic systems use various filters to reduce image noise and enhance the visibility of features of interest.) [Yatsenko: para. 0004] an edge detection algorithm configured to highlight one or more edges in the image (i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5], wherein the one or more highlighted edges is added to the augmented image ((i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]; (i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010]).
Cunningham and Yatsenko do not explicitly disclose the following claim limitations (Emphasis added).
The augmented reality surgical system of claim 21, wherein the image processing filter uses an edge detection algorithm configured to highlight one or more edges in the image, wherein the one or more highlighted edges is added to the augmented image.
However in the same field of endeavor, Hayat further discloses the deficient claim limitations as follows:
wherein the image processing filter uses an edge detection algorithm ((i.e. Segmentation algorithms for gray-scale images utilize basic properties of intensity values such as discontinuity and similarity. Detection of discontinuities in gray-scale images is typically based on spatial masks whose response at any pixel in the image can be thought of as a finite difference approximation of a differential operator. A mask, which can be used in a typical spatial feature extraction techniques and may also be referred to as kernel, can be realized as a function that operates on pixel values in a predefined neighborhood MxN of a pixel with spatial coordinates (i, j). Examples of some of the most popular gray-scale edge detectors include Canny, Sobel, and Prewitt detectors. However, it is possible to enhance edge-detection capability by means of using spectral information provided by multispectral (MS) or hyperspectral (HS) imagery.  A multi-spectral imagery captures image data at specific frequencies across the electromagnetic spectrum. Hyperspectral imagery captures image data from across the electromagnetic spectrum) [Hayat: col. 1, line 28-45]; (i.e. Spectral ratio signatures can be used in an approach for JSS-based edge detection, termed spectral ratio contrast (SRC) edge-detection algorithm. The SRC can be verified using MS and HS imagery from a quantum-dot in a well (DWELL) infrared (IR) focal plane array (FPA), and the Airborne Hyperspectral Imager (AHI), respectively) [Hayat: col. 3, line 27-32]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham and Yatsenko with Hayat to implement the spectral ratio contrast edge detection algorithm in the system.  
Therefore, the combination of Cunningham and Yatsenko with Hayat will enable the system to highlight edges of objects, such as outlines of tumor, and label them on the real time video to display them to the surgeon [Cunningham: para. 0046; Fig. 5]. 

Regarding claim 28, Cunningham and Yatsenko meet the claim limitations as set forth in claim 21.Cunningham and Yatsenko further meet the claim limitations as follows:
The augmented reality surgical system of claim 21 (i.e. an augmented reality display system) [Cunningham: para. 0002], further comprising at least one hyper-spectral sensor configured to obtain a plurality of hyper-spectral images, wherein the image processing filter uses (i.e. Modern image processing techniques in fluoroscopic systems use various filters to reduce image noise and enhance the visibility of features of interest.) [Yatsenko: para. 0004] a hyper-spectral algorithm to combine the plurality of spectral images to generate a three dimensional hyper-spectral image cube that is added to the augmented image ((i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]; (i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010]).
Cunningham and Yatsenko do not explicitly disclose the following claim limitations (Emphasis added).
The augmented reality surgical system of claim 21, further comprising at least one hyper-spectral sensor configured to obtain a plurality of hyper-spectral images, wherein the image processing filter uses a hyper-spectral algorithm to combine the plurality of spectral images to generate a three dimensional hyper-spectral image cube that is added to the augmented image.
However in the same field of endeavor, Hayat further discloses the deficient claim limitations as follows:
at least one hyper-spectral sensor configured to (i.e. the Airborne Hyperspectral Imager (AHI)) [Hayat: col. 3, line 27-32] obtain a plurality of hyper-spectral images (i.e. FIGS. 3A-C show an image using an airborne hyperspectral imager and corresponding images in a spectral ratio contrast edge map and in a multi-color gradient edge map, in accordance with various embodiments) [Hayat: col. 2, line 26-29], wherein the image processing filter uses a hyper-spectral algorithm (i.e. Segmentation algorithms for gray-scale images utilize basic properties of intensity values such as discontinuity and similarity. Detection of discontinuities in gray-scale images is typically based on spatial masks whose response at any pixel in the image can be thought of as a finite difference approximation of a differential operator. A mask, which can be used in a typical spatial feature extraction techniques and may also be referred to as kernel, can be realized as a function that operates on pixel values in a predefined neighborhood MxN of a pixel with spatial coordinates (i, j). Examples of some of the most popular gray-scale edge detectors include Canny, Sobel, and Prewitt detectors. However, it is possible to enhance edge-detection capability by means of using spectral information provided by multispectral (MS) or hyperspectral (HS) imagery. A multi-spectral imagery captures image data at specific frequencies across the electromagnetic spectrum. Hyperspectral imagery captures image data from across the electromagnetic spectrum) [Hayat: col. 1, line 28-45] to combine the plurality of spectral images to generate a three dimensional hyper-spectral image cube (i.e. Consider an HS or an MS image given by a hypercube with dimensions IxJxK. Recall that IxJ is the dimension of the image plane whereas K is the number of spectral bands, which ranges from tens for MS images, to hundreds for HS images) [Hayat: col. 3, line 66 – col. 12, line 3; Fig. 8] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham and Yatsenko with Hayat to implement the spectral ratio contrast edge detection algorithm in the system.  
Therefore, the combination of Cunningham and Yatsenko with Hayat will enable the system to highlight edges of objects, such as outlines of tumor, and label them on the real time video to display them to the surgeon [Cunningham: para. 0046; Fig. 5]. 

Regarding claim 29, Cunningham and Yatsenko meet the claim limitations as set forth in claim 21.Cunningham and Yatsenko further meet the claim limitations as follows:
The augmented reality surgical system of claim 21 (i.e. an augmented reality display system) [Cunningham: para. 0002], further comprising an infrared camera configured to capture an infrared image, wherein the infrared image is added to the augmented image ((i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]; (i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010]).
Cunningham and Yatsenko do not explicitly disclose the following claim limitations (Emphasis added).
The augmented reality surgical system of claim 21, further comprising an infrared camera configured to capture an infrared image, wherein the infrared image is added to the augmented image.
However in the same field of endeavor, Hayat further discloses the deficient claim limitations as follows:
an infrared camera (i.e. the sensor includes a quantum-dot in a well (DWELL) infrared (IR) focal plane array (FPA).) [Hayat: col. 18, line 61-63] configured to capture an infrared image (i.e. Spectral ratio signatures can be used in an approach for JSS-based edge detection, termed spectral ratio contrast (SRC) edge-detection algorithm. The SRC can be verified using MS and HS imagery from a quantum-dot in a well (DWELL) infrared (IR) focal plane array (FPA), and the Airborne Hyperspectral Imager (AHI), respectively) [Hayat: col. 3, line 27-32]), wherein the infrared image (i.e. Image data source 705 can include, but is not limited to, a quantum-dot in a well (DWELL) infrared (IR) focal plane array (FPA)) [Hayat: col. 6, line 11-13] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham and Yatsenko with Hayat to implement the spectral ratio contrast edge detection algorithm in the system.  
Therefore, the combination of Cunningham and Yatsenko with Hayat will enable the system to highlight edges of objects, such as outlines of tumor, and label them on the real time video to display them to the surgeon [Cunningham: para. 0046; Fig. 5]. 

Regarding claim 37, Cunningham and Yatsenko meet the claim limitations as set forth in claim 30.Cunningham and Yatsenko further meet the claim limitations as follows:
The method of claim 30 (i.e. an augmented reality display system) [Cunningham: para. 0002], further comprising: applying an edge detection algorithm (i.e. Modern image processing techniques in fluoroscopic systems use various filters to reduce image noise and enhance the visibility of features of interest) [Yatsenko: para. 0004] to highlight one or more edges in the captured image (i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]; and adding the one or more highlighted edges to the augmented image  ((i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]; (i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010]).
Cunningham and Yatsenko do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 30, further comprising: applying an edge detection algorithm to highlight one or more edges in the captured image; and adding the one or more highlighted edges to the augmented image.  
However in the same field of endeavor, Hayat further discloses the deficient claim limitations as follows:
applying an edge detection algorithm ((i.e. Segmentation algorithms for gray-scale images utilize basic properties of intensity values such as discontinuity and similarity. Detection of discontinuities in gray-scale images is typically based on spatial masks whose response at any pixel in the image can be thought of as a finite difference approximation of a differential operator. A mask, which can be used in a typical spatial feature extraction techniques and may also be referred to as kernel, can be realized as a function that operates on pixel values in a predefined neighborhood MxN of a pixel with spatial coordinates (i, j). Examples of some of the most popular gray-scale edge detectors include Canny, Sobel, and Prewitt detectors. However, it is possible to enhance edge-detection capability by means of using spectral information provided by multispectral (MS) or hyperspectral (HS) imagery.  A multi-spectral imagery captures image data at specific frequencies across the electromagnetic spectrum. Hyperspectral imagery captures image data from across the electromagnetic spectrum) [Hayat: col. 1, line 28-45]; (i.e. Spectral ratio signatures can be used in an approach for JSS-based edge detection, termed spectral ratio contrast (SRC) edge-detection algorithm. The SRC can be verified using MS and HS imagery from a quantum-dot in a well (DWELL) infrared (IR) focal plane array (FPA), and the Airborne Hyperspectral Imager (AHI), respectively) [Hayat: col. 3, line 27-32])  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham and Yatsenko with Hayat to implement the spectral ratio contrast edge detection algorithm in the system.  
Therefore, the combination of Cunningham and Yatsenko with Hayat will enable the system to highlight edges of objects, such as outlines of tumor, and label them on the real time video to display them to the surgeon [Cunningham: para. 0046; Fig. 5]. 

Regarding claim 38, Cunningham and Yatsenko meet the claim limitations as set forth in claim 30.Cunningham and Yatsenko further meet the claim limitations as follows:
The augmented reality surgical system of claim 21 (i.e. an augmented reality display system) [Cunningham: para. 0002], further comprising at least one hyper-spectral sensor configured to obtain a plurality of hyper-spectral images, wherein the image processing filter uses (i.e. Modern image processing techniques in fluoroscopic systems use various filters to reduce image noise and enhance the visibility of features of interest.) [Yatsenko: para. 0004] a hyper-spectral algorithm to combine the plurality of spectral images to generate a three dimensional hyper-spectral image cube that is added to the augmented image ((i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]; (i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010]).
Cunningham and Yatsenko do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 30, further comprising: obtaining a plurality of hyper-spectral images; combining the plurality of hyper-spectral images to generate a three dimensional hyper-spectral image cube; and adding the three dimensional hyper-spectral image cube to the augmented image.
However in the same field of endeavor, Hayat further discloses the deficient claim limitations as follows:
obtaining a plurality of hyper-spectral images ((i.e. the Airborne Hyperspectral Imager (AHI)) [Hayat: col. 3, line 27-32]; (i.e. FIGS. 3A-C show an image using an airborne hyperspectral imager and corresponding images in a spectral ratio contrast edge map and in a multi-color gradient edge map, in accordance with various embodiments) [Hayat: col. 2, line 26-29]); combining the plurality of hyper-spectral images to generate a three dimensional hyper-spectral image cube (i.e. Consider an HS or an MS image given by a hypercube with dimensions IxJxK. Recall that IxJ is the dimension of the image plane whereas K is the number of spectral bands, which ranges from tens for MS images, to hundreds for HS images) [Hayat: col. 3, line 66 – col. 12, line 3; Fig. 8]; and
 ((i.e. FIGS. 3A-C show an image using an airborne hyperspectral imager and corresponding images in a spectral ratio contrast edge map and in a multi-color gradient edge map, in accordance with various embodiments) [Hayat: col. 2, line 26-29]; (i.e. Consider an HS or an MS image given by a hypercube with dimensions IxJxK. Recall that IxJ is the dimension of the image plane whereas K is the number of spectral bands, which ranges from tens for MS images, to hundreds for HS images) [Hayat: col. 3, line 66 – col. 12, line 3; Fig. 8]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham and Yatsenko with Hayat to implement the spectral ratio contrast edge detection algorithm in the system.  
Therefore, the combination of Cunningham and Yatsenko with Hayat will enable the system to highlight edges of objects, such as outlines of tumor, and label them on the real time video to display them to the surgeon [Cunningham: para. 0046; Fig. 5]. 

Regarding claim 39, Cunningham and Yatsenko meet the claim limitations as set forth in claim 30.Cunningham and Yatsenko further meet the claim limitations as follows:
The method of claim 30 (i.e. an augmented reality display system) [Cunningham: para. 0002], further comprising:obtaining an infrared image; and adding the infrared image to the augmented image ((i.e. For example, if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon) [Cunningham: para. 0046; Fig. 5]; (i.e. In accordance with the present disclosure, a system and method for improving a surgeon's vision by overlaying augmented reality information onto a real time video image of the surgical site and adjusting the augmented reality information as the video image changes.) [Cunningham: para. 0010]).
Cunningham and Yatsenko do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 30, further comprising: obtaining an infrared image; and adding the infrared image to the augmented image.
However in the same field of endeavor, Hayat further discloses the deficient claim limitations as follows:
obtaining an infrared image (i.e. Spectral ratio signatures can be used in an approach for JSS-based edge detection, termed spectral ratio contrast (SRC) edge-detection algorithm. The SRC can be verified using MS and HS imagery from a quantum-dot in a well (DWELL) infrared (IR) focal plane array (FPA), and the Airborne Hyperspectral Imager (AHI), respectively) [Hayat: col. 3, line 27-32]); and(i.e. Image data source 705 can include, but is not limited to, a quantum-dot in a well (DWELL) infrared (IR) focal plane array (FPA)) [Hayat: col. 6, line 11-13] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cunningham and Yatsenko with Hayat to implement the spectral ratio contrast edge detection algorithm in the system.  
Therefore, the combination of Cunningham and Yatsenko with Hayat will enable the system to highlight edges of objects, such as outlines of tumor, and label them on the real time video to display them to the surgeon [Cunningham: para. 0046; Fig. 5]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488